
	
		II
		111th CONGRESS
		1st Session
		S. 2827
		IN THE SENATE OF THE UNITED STATES
		
			December 3, 2009
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  military housing allowance exclusion for purposes of determining area gross
		  income in determining whether a residential rental property is a qualified
		  residential rental property for purposes of the exempt facility bond
		  rules.
	
	
		1.Short titleThis Act may be cited as the
			 Military Families Affordable Homes
			 Act.
		2.Expansion of
			 military housing allowance exclusion for determining area median gross income
			 for qualified residential rental project exempt facility bonds
			(a)In
			 generalSubparagraph (B) of
			 section 142(d)(2) of the Internal Revenue Code of 1986 is amended—
				(1)by
			 striking qualified military installation to which and all that
			 follows through December 31, 2005 in clause (iii)(I) and
			 inserting military installation or facility, and
				(2)by striking clause
			 (iv).
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to determinations of the status of qualified
			 residential rental projects for periods beginning after the date of the
			 enactment of this Act, with respect to bonds issued before, on, or after such
			 date.
			
